DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.
 
Status of Amendment
The amendment filed on 8 December 2020 fails to place the application in condition for allowance. 
Claims 1-12 are currently pending and under examination.

Status of Rejections
The rejection of claims 1-12 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 15 January 2021.
New rejections are provided herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yorita et al (US 2004/0248421 A1) in view of Hormes et al (Nuclear Instruments and Methods in Physics Research B 199 (2003) 332–341), Dietrich et al (Mechanical Engineering, Col. 30, Issie 1-4, 1996 p. 497-504), and Sagara et al (US 5,997,377).
As to claims 1 and 7, Yorita discloses a process for manufacturing a mould comprising the following steps:
	a) providing a first substrate with removed zones (Fig, 1B #13) and d) and e) providing and joining  a second substrate having at least one conductive layer on a surface of the second substrate (#11 [0016] ) therein to form at least one cavity the sidewalls and the bottom occupied by the conductive layer of which form said mould (See Fig. 1D).
	Yorita discloses the method is a LIGA process to form metal microstructures (Title [0003]).
	Yorita fails to explicitly disclose material used in forming a first substrate in accordance with steps a, b, c, and f.
	Hormes discloses using Foturan, a photoetchable glass, for use as a resist material in a LIGA process (Abstract pg. 336 col. 2 1st full paragraph). Hormes cites to Dietrich in discloses fabrication of Foturan, particularly:
	 a) providing a first substrate made of photosensitive glass of thickness of at least equal to the height of the mould (See Fig. 1 Dietrich)
	b) illuminating said first substrate with UV rays through a mask having windows which correspond to a depression of the mould in order to create illuminated zones  (Fig. 1 step 1 Dietrich)
	c) carrying out a heat treatment on the first substrate obtained in step b) in order to crystallize the illuminated zones and (Fig. 1 Step 2 Dietrich)
	f) removing the illuminated and crystallized zones of the first substrate so as to uncover the conductive layer, in order to form at least one cavity sidewalls of the cavity and a bottom of 
	Dietrich further states the Foturan may be bonded to another substrate (Fig. 1 step 4 Dietrich) and further be subjected to electroplating (Section 4.3) and very stable for subsequent processes and applications (p. 503 col 1 2nd to last pargraph). 
	Sagara discloses exposing a photosensitive glass through a masking pattern (Abstract Fig. 2A) to create crystallized and uncrystallized zones (Abstract) bonding the photosensitive glass to a second substrate (Fig. 2b) and subsequently removing the crystallized zones after joining the photosensitive substrate to the second substrate (Fig. 2d Abstract “removing a crystallized exposed portion by an etching treatment”).	
	Therefore, it would have been obvious to one of ordinary skill in the art to have exchanged the resist layer of Yorita and used Foturan and the associated method steps a-c an f of processing Foturan as taught by Hormes and Dietrich becauase Hormes explicitly cites the material is suitable for the intended use as a resist material in LIGA processes which yields a predictable result of providing a pattern upon which to electrodeposit into in providing the metal microstructures of Yorita, (citation above, se MPEP 2144.07 and 2143 B) where the use of the Foturan allows for formation of high aspect ratio microstrucutes, and able to be applied in corrosive or high temperature environments, provides transparency, high Young’s modulus, and good thermal and electrical insulation (Dietrich Abstract, Hormes pg. 336 col. 2 1st full paragraph). Thus, upon application of the photosensitive glass, the cavity sidewalls of the cavity and a bottom of the cavity formed by the conductive layer form said mould.
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the crystallized zones after joining the first and second 

As to claim 2, Yorita further discloses wherein the second substrate is based on silicon ([0016] “substrate made of Si…”).

As to claim 3, Yorita further discloses using titanium as the conductive layer via deposition ([0016]).

As to claim 8, Yorita further discloses a plurality of moulds are produced ont eh same first substrate (See multiple openings in Fig. 1).

As to claim 9, Yorita discloses a process for manufacturing a mould comprising the following steps:
	a) providing a first substrate with removed zones (Fig, 1B #13) and d) and e) providing and joining  a second substrate having at least one conductive layer on a surface of the second substrate (#11 [0016] ) therein to form at least one cavity the sidewalls and the bottom occupied by the conductive layer of which form said mould (See Fig. 1D)

	i) releasing the micromechanical part obtained in step h) from its mould (Yorita Fig. 1G).
	Yorita discloses the method is a LIGA process to form metal microstructures (Title [0003]).
	Yorita fails to explicitly disclose material used in forming a first substrate in accordance with steps a, b, c, and f.
	Hormes discloses using Foturan, a photoetchable glass, for use as a resist material in a LIGA process (Abstract pg. 336 col. 2 1st full paragraph). Hormes cites to Dietrich in discloses fabrication of Foturan, particularly:
	 a) providing a first substrate made of photosensitive glass of thickness of at least equal to the height of the mould (See Fig. 1 Dietrich)
	b) illuminating said first substrate with UV rays through a mask having windows which correspond to a depression of the mould in order to create illuminated zones  (Fig. 1 step 1 Dietrich)
	c) carrying out a heat treatment on the first substrate obtained in step b) in order to crystallize the illuminated zones and (Fig. 1 Step 2 Dietrich)
	f) removing the illuminated and crystallized zones of the first substrate so as to uncover the conductive layer, in order to form at least one cavity sidewalls of the cavity and a bottom of the cavity formed by the conductive layer form said mould.(Fig. 1 step 3 Dietrich), carried out by chemical etching (as required by instant claim 7 Dietrich section 3.1.3).
nd to last pargraph). 
	Sagara discloses exposing a photosensitive glass through a masking pattern (Abstract Fig. 2A) to create crystallized and uncrystallized zones (Abstract) bonding the photosensitive glass to a second substrate (Fig. 2b) and subsequently removing the crystallized zones after joining the photosensitive substrate to the second substrate (Fig. 2d Abstract “removing a crystallized exposed portion by an etching treatment”).	
	Therefore, it would have been obvious to one of ordinary skill in the art to have exchanged the resist layer of Yorita and used Foturan and the associated method steps a-c an f of processing Foturan as taught by Hormes and Dietrich becauase Hormes explicitly cites the material is suitable for the intended use as a resist material in LIGA processes which yields a predictable result of providing a pattern upon which to electrodeposit into in providing the metal microstructures of Yorita, (citation above, se MPEP 2144.07 and 2143 B) where the use of the Foturan allows for formation of high aspect ratio microstrucutes, and able to be applied in corrosive or high temperature environments, provides transparency, high Young’s modulus, and good thermal and electrical insulation (Dietrich Abstract, Hormes pg. 336 col. 2 1st full paragraph). Thus, upon application of the photosensitive glass, the cavity sidewalls of the cavity and a bottom of the cavity formed by the conductive layer form said mould.
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the crystallized zones after joining the first and second substrates as taught by Sagara in themethod of Yorita, as modified by Hormes and Dietrich, because such modification amount to an obvious exchange of method steps selected from a .
	
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yorita, as modified by Hormes, Deitrich, and Sagara, as applied to claims 1 and 10 above, and further in view of Cordes et al (US 2016/0113119 A1) OR Bellman et al (US 2016/0128202 A1).
As to claims 4-6, Yorita, as modified by Hormes, Deitrich, and Sagara, disclose using a photosensitive polymer to solder via a resist layer the first and second substrates together (Fig. 1 #12) and removing the resist layer uncovered in the cavity after removal of the resin/glass layer (Fig. 1 #1C [0024]). Yorita, as modified by Hormes and Deitrich, fail to explicitly disclose the suitability of the layer to solder a glass substrate to a second substrate.
	Cordes discloses bonding a glass substrate ([0002] “glass interposers” , [0010] among other passages), to a second substrate (Fig. 4 #410) via an adhesive layer (equivalent to the claimed resist layer #412) which is removed at the bottom of the via to expose the conductive layer to undergo plating ([0021] Fig. 4c/5a) with further removal of the second substrate (Fig. 4e and 5d). Bellman further disclose bonding a glass substrate (#110 [0024] “glass”) to a second substrate with a conductive layer thereon (#s 100-108 where 108 is the seed layer) via a “surface modification layer” (#114 equivalent to the resist layer claimed currently) which is further removed at the bottom of the via to expose the seed layer to enable plating (Fig. 3C [0029]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a bonding layer of Cordes or a surface modification layer as 


As to claim 10, Yorita discloses a mult-mould plate intended to manufacture at least one micromechanical part by electroplating whereit comprises a first substrate with removed zones (Fig, 1B #13) ad d) and a second substrate with  at least one conductive layer provided between the first substrate and second substrate, the first substrate including at least one mould for the micromechanical part, which mould is formed by a cavity formed in said first substrate and the bottom of which is occupied by the conductive layer, allowing a metal to be deposited by galvanic growth in said cavity in order to form said micromechanical part. (#11 [0016]) therein to form at least one cavity the sidewalls and the bottom occupied by the conductive layer of which form said mould (See Fig. 1D).
	Yorita discloses the method is a LIGA process to form metal microstructures (Title [0003]).
	Yorita fails to explicitly disclose material used in forming a first substrate in accordance with steps a, b, c, and f.
st full paragraph). Hormes cites to Dietrich in discloses fabrication of Foturan, particularly:
	 a) providing a first substrate made of photosensitive glass of thickness of at least equal to the height of the mould (See Fig. 1 Dietrich)
	b) illuminating said first substrate with UV rays through a mask having windows which correspond to the depression of the mould in order to create illuminated zones  (Fig. 1 step 1 Dietrich)
	c) carrying out a heat treatment on the first substrate obtained in step b) in order to crystallize the illuminated zones and (Fig. 1 Step 2 Dietrich)
	f) removing the illuminated and crystallized zones of the first substrate so as to uncover the conductive layer, in order to form at least one cavity the sidewalls of which and the bottom occupied by the conductive layer of which form said mould.(Fig. 1 step 3 Dietrich), carried out by chemical etching (as required by instant claim 7 Dietrich section 3.1.3).
	Dietrich further states the Foturan may be bonded to another substrate (Fig. 1 step 4 Dietrich) and further be subjected to electroplating (Section 4.3) and very stable for subsequent processes and applications (p. 503 col 1 2nd to last pargraph).
	Sagara discloses exposing a photosensitive glass through a masking pattern (Abstract Fig. 2A) to create crystallized and uncrystallized zones (Abstract) bonding the photosensitive glass to a second substrate (Fig. 2b) and subsequently removing the crystallized zones after joining the photosensitive substrate to the second substrate (Fig. 2d Abstract “removing a crystallized exposed portion by an etching treatment”).	
st full paragraph).
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the crystallized zones after joining the first and second substrates to form theh mold as taught by Sagara in themethod of Yorita, as modified by Hormes and Dietrich, because such modification amount to an obvious exchange of method steps selected from a selected number of options, i.e. removing the crystallized zones either before or after joining the first substrate to the second substrate, which provided the expected and predictable result of forming the patterns on the second substrate to form the mold. See MPEP 2143 E and 2144.04 VI C.
	Yorita, as modified by Hormes and Deitrich, disclose using a photosensitive polymer to solder via a resist layer the first and second substrates together (Fig. 1 #12) and removing the resist layer uncovered in the cavity after removal of the resin/glass layer (Fig. 1 #1C [0024]). Yorita, as modified by Hormes and Deitrich, fail to explicitly disclose the suitability of the layer to solder a glass substrate to a second substrate.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a bonding layer of Cordes or a surface modification layer as taught by Bellmann in the method and apparatus of Yorita, as modified by Hormes and Deitrich, because they are recognized materials for use with bonding a glass substrate to a second substrate thus provide the predictable result of temporarily bonding two substrate to enable filling of cavities in a first substrate (See MPEP 2143 B and 2144.07) where the surface modification layer of Bellmann has the advantage of enable to withstand processing conditions but able to be broken after processing without damaging either substrate ([0025 Bellmann).

As to claim 11, Yorita further discloses wherein the second substrate is based on silicon ([0016] “substrate made of Si…”).

As to claim 12, Yorita further discloses using titanium as the conductive layer via deposition ([0016]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with respect to the amended claim limitations as to when the illuminated and crystalized portions are removed.
As to claim 10, Applicant argues that there is no suggestion to modify Yorita with a resist layer between the first substrate and the conductive layer. This argument is not persuasive as Yorita already discloses said feature, i.e. layer 12. Cordes and Bellman each teach that such a layer is appropriate to bond between a glass layer and a conductive layer.
No further arguments are presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LOUIS J RUFO/Primary Examiner, Art Unit 1795